This is a motion to strike the transcript of record on appeal.
The four grounds upon which the motion was made are set out in the notice of motion. It is unnecessary to state them in detail. None furnishes a reason for granting the motion. The record on appeal before us, consisting of a certified copy of the judgment roll, the order denying the motion for a new trial, the notice of appeal and undertaking on appeal, and bill of exceptions duly served, filed, and certified, is complete. It is carefully prepared and arranged in an orderly manner in accordance with the rules of this court. The appeal was duly perfected, and the transcript of the record on appeal was served on respondent's counsel, and filed within the time required by rule 2 of the rules of the supreme court.
The motion to strike the transcript of the record on appeal must be denied, and it is so ordered. *Page 330